DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Wenting Deng (Reg. No 74,270) on 10/22/2021.


The application has been amended as follows:
Claim 1. (Currently Amended) A method comprising:  providing a precursor wafer mounted on a carrier, wherein the precursor wafer includes a precursor substrate and a plurality of component portions between the carrier and the precursor substrate;  thinning down the precursor substrate to provide a thinned substrate, which includes a substrate base adjacent to the plurality of component portions and an etchable region over the substrate base;  selectively etching the etchable region to generate a plurality 

Claim 9 (cancelled).

Claim 10. (Currently Amended)  The method of claim 1 wherein forming the at least one via hole is provided by a reactive ion etching process.  

Claim 11. (Currently Amended)  The method of claim 1 wherein:  the plurality of protrusions includes a plurality of bias pillar bases, the at least one via hole includes a plurality of bias via holes, and the exposed portions of the substrate base include a plurality of isolation areas;  each of the plurality of bias via holes is located at a center of a corresponding bias pillar base, and extends vertically through the corresponding bias pillar base and the substrate base; 3Attorney Docket No. 2867-2658Application No. 16/701,722  each of the plurality of isolation areas surrounds a 
  
Claim 12. (Currently Amended)  The method of claim 1 wherein:  the plurality of protrusions includes a periphery ridge base that resides over a perimeter of the substrate base, and the at least one via hole includes a plurality of periphery via holes;  the plurality of periphery via holes is scattered within the periphery ridge base and each of the plurality of periphery via holes extends vertically through the periphery ridge base and the substrate base; and  the metal layer fully covers exposed surfaces of the periphery ridge except outward side surfaces of the periphery ridge, and fully covers inner surfaces of each of the plurality of periphery via holes.

Claim 15. (Currently Amended)  The method of claim 1 wherein:  the plurality of protrusions includes an inner ridge base that resides over an interior portion of the substrate base, and the at least one via hole includes a plurality of inner via holes;  the plurality of inner via holes is scattered within the inner ridge base and each of the plurality of inner via holes extends vertically through the inner ridge base and the substrate base; and 4Attorney Docket No. 2867-2658Application No. 16/701,722  the metal layer fully covers exposed surfaces of the inner ridge base and inner surfaces of each of the plurality of inner via holes to form an inner ridge structure, which is configured to provide radio frequency (RF) signal isolation between adjacent component portions located at opposite sides of the inner ridge structure.  
Claim 16. (Currently Amended) The method of claim 1 wherein:  the plurality of protrusions includes a plurality of bias pillar bases and a plurality of ground pillar bases, the at least one via hole includes a plurality of bias via holes, and the exposed portions of the substrate base include a plurality of isolation areas;  each of the plurality of bias via holes is located at a center of a corresponding bias pillar base, and extends vertically through the corresponding bias pillar base and the substrate base;  each of the plurality of isolation areas surrounds a corresponding bias pillar base; and the metal layer fully covers exposed surfaces of each of the plurality of bias pillar bases, fully covers inner surfaces of each of the plurality of bias via holes, fully covers exposed surfaces of each of the plurality of ground pillar bases, and fully covers the exposed portions of the substrate base except the plurality of isolation areas.

Claim 20. (Currently Amended)  The method of claim 1 wherein:  the plurality of protrusions includes a mesa base, and the at least one via hole includes a plurality of mesa via holes;  the plurality of mesa via holes is scattered within the mesa base and each of the plurality of mesa via holes extends vertically through the mesa base and the substrate base; and  the metal layer fully covers exposed surfaces of the mesa base and inner surfaces of each of the plurality of mesa via holes to form a mesa structure, which is electrically coupled to one of the plurality of component portions, and configured to provide integrated thermal management of the corresponding component portion.


Allowable Subject Matter

Claims 1-8 and 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation each of the plurality of protrusions protrudes from the substrate base and has a same height; and applying a metal layer to the plurality of protrusions and the substrate base to provide a semiconductor wafer, wherein the metal layer selectively covers the exposed portions of the substrate base and covers at least a portion of each of the plurality of protrusions, wherein the method  further comprising forming at least one via hole that extends vertically through one of the plurality of protrusions and the substrate base, wherein the metal layer fully covers inner surfaces of the at least one via hole, and a certain one of the plurality of component portions is electrically coupled to a portion of the metal layer within the at least one via hole, with combination of remaining features, as recited in claim 1.

TSUNAMI et al (US 2020/0098634 A1) discloses a power supply layer is provided on the back surface of the compound substrate. A part of the back surface is not covered with the power supply layer, whereby mask openings are provided to the tapered metal mask. The power supply layer is formed by using a resist according to a lift-off process or an etching process. (Fig [8-9], Para [0083]).

However, TSUNAMI fails to disclose would not have rendered obvious the above-quoted features recited in claim 1.

Claims 2-8 and 10-22 are allowed as those inherit the allowable subject matter from clam 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on the Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898